Citation Nr: 1611117	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for onychomycosis of the right toenail. 
 
2.  Entitlement to service connection for a right knee disorder. 
 
3.  Entitlement to an initial disability rating in excess of 10 percent for right ankle sprain with osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to June 2006. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Regional Office (RO) of the Department of Veterans' Affairs (VA) in St. Petersburg, Florida.  The Veteran perfected timely appeals of this decision.

In his July 2009 Substantive Appeal, the Veteran requested a Board hearing.  In a March 2011 letter, he was notified that his hearing had been scheduled for May 2011, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In March 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the AMC issued another rating decision in September 2014, which increased the disability rating for the right ankle disorder to 10 percent, retroactively effective from July 1, 2006, the date of the original service connection claim.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The appeals have now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of onychomycosis of the right toenail.

2.  The Veteran's current right knee disorder is not shown to be causally or etiologically related to his active military service.

3.  Throughout the appeal period, the right ankle sprain with osteoarthritis has been manifested by moderate limitation of motion with pain.


CONCLUSIONS OF LAW

1.  Service connection for onychomycosis of the right toenail is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Service connection for a right knee disorder is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for the right ankle sprain with osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection claims, the Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in June 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed for the service connection claims.

The right ankle appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a right ankle disorder.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in June 2007 before the grant of service connection for the right ankle disorder was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

Regarding the knee claim, the Veteran participated in a VA general medical examination in November 2007.  The Veteran was also provided a VA knee examination and medical opinion in May 2014, the results of which have been included in the claims file for review.  The May 2014 VA examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions (particularly the May 2014 examination) are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's knee claim. 

Regarding the onychomycosis claim, the Veteran participated in a VA general medical examination in November 2007.  The Veteran was then scheduled for a VA skin examination and medical opinion in June 2014.  Prior to his examination being scheduled, the Veteran was sent a notice letter in April 2014 to his current address of record, which detailed the consequences of the failure to report for the scheduled examinations.  The Veteran failed to report for the scheduled VA skin examination in June 2014.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2015).  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the AOJ complied with its duty to assist the Veteran by attempting to provide a VA examination and medical opinion, and another attempt is not warranted.  
Regarding the right ankle claim, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2015).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the right ankle disability since the most recent VA examination in May 2014.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its March 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the Veteran a letter in April 2014, asking him for the names and addresses of his current medical treatment, and providing him the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  The Veteran, however, did not return the release forms, and all other evidence that he has indicated as relevant to his claims has been obtained.  The remand also included scheduling the Veteran for additional VA examinations, which were scheduled in May 2014 and June 2014, as described above.  Finally, the remand included readjudicating the claims, which was accomplished in the September 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Onychomycosis

The Veteran seeks service connection for onychomycosis of the right toenail. 

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran currently has a diagnosis of onychomycosis of the right toenail.  The Veteran was afforded a VA examination in November 2007.  Following a physical examination of the Veteran, the VA examination found the Veteran did not have a current diagnosis of onychomycosis of the right toenail as his onychomycosis of the right toenail had resolved.  The VA treatment records dated during the appeal period also document that the onychomycosis of the right toenail is resolved and do not contain a current diagnosis.  Based on the Veteran's lay statements of currently having onychomycosis of the right toenail, the Veteran was afforded another VA examination in June 2014, which, as stated above, he failed to report for the examination; thus, his claim must be decided upon the evidence of record.  38 C.F.R. § 3.655(b).

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, a clinical diagnosis of onychomycosis of the right toenail has not been of record since the service connection claim was initially filed in June 2007.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for onychomycosis of the right toenail is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a current onychomycosis of the right toenail diagnosis, this issue falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose onychomycosis of the right toenail.  The claims file does not contain any current medical examinations diagnosing the Veteran with onychomycosis of the right toenail.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claim.  

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for onychomycosis of the right toenail, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for onychomycosis of the right toenail is denied.

C.  Right Knee

The Veteran seeks service connection for a right knee disorder, to include as due to the performance of arduous training in full combat gear.

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in May 2014, the Veteran was diagnosed with patellar tendinitis of the right knee.  The VA treatment records do not contain any other diagnoses pertaining to the right knee.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs contain an individual sick slip showing that the Veteran was seen by medical personnel during service for knee/leg pain (right or left leg not specified) in March 2006 and indicates that the Veteran was advised to run at his own pace until April 2006.  There is no further information in the STRs regarding the right knee.  The Veteran's active military service ended in June 2006.  

The first post-service relevant complaint of a right knee disorder was at the May 2014 VA examination, which was conducted for the purpose of establishing service connection for the right knee.  Again, the Veteran's active duty ended in 2006.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.  The Veteran was provided a VA examination in November 2007, but the VA examiner did not document a current right knee disorder and thus did not provide a medical nexus opinion.

On VA examination in May 2014, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the current right knee disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's STRs were silent for a right knee disorder.  The examiner continued by noting that at the prior VA examination, the Veteran complained of left knee discomfort, but did not present any complaints regarding the right knee.  The examiner indicated that there was no other medical documentation of right knee pain until the May 2014 VA examination.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence, and there are no other medical opinions of record.  For all of these reasons, service connection for a right knee disorder is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of right patellar tendinitis is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a)).
 
In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.
Although the Veteran is competent to report that he injured his right knee during his active military service, which resulted in his current right knee pain, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his right knee disorder to be credible, since his STRs make no reference to the right knee specifically and only contain one general reference to knee/leg pain without noting a specific leg or a specific injury.  Further, the Veteran first reported a right knee disorder at the May 2014 VA examination, which was conducted for the purpose of establishing service connection for the right knee and which was almost eight years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a right knee disorder during his active military service, which contains only a negative nexus medical opinion, and which fails to show a right knee disorder until almost eight years after his separation from the active duty in June 2006.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a right knee disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a right knee disorder is not warranted.

III.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 10 percent initial disability rating under 38 C.F.R. 
§ 4.71a, DCs 5003, 5010, 5271.   He seeks a higher initial disability rating.

DC 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 
 
DC 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling, and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right ankle disorder.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5271.

Specifically, at the November 2007 VA examination, the Veteran reported mild right ankle pain when running.  He took over-the-counter medication for his right ankle pain.  The examiner determined that the Veteran's right ankle was not manifested by deformity, giving way, incoordination, decreased speed, dislocation, subluxation, locking, effusion, flare-ups, or stiffness.  The right ankle demonstrated pain, tenderness, and weakness.  The Veteran did not have any incapacitating episodes of arthritis.  The Veteran was able to stand for three to six hours with only short rest periods.  He did not use any assistive devices/aids.  His gait was normal.  The examiner determined that the Veteran did not have any instability of the right ankle, despite the Veteran's reports of instability.  The Veteran had normal ranges of motion of the right ankle on examination with objective evidence of pain with active motion.  There was no joint ankylosis.

He stated in July 2009 that his right ankle was an ongoing problem and that he had severe pain which impedes him from performing adequately at work.

Accordingly, the Veteran was afforded another VA examination in May 2014.  The Veteran reported frequent rolling (instability) of the right ankle with swelling.  He stated that his pain was worse with prolonged walking and running.  Upon examination, the Veteran displayed normal plantar flexion of his right ankle.  His dorsiflexion of the right ankle was to 10 degrees (normal is 20 degrees).  The Veteran experienced pain on active and passive motion of the right ankle, and the examiner determined that this pain on movement contributed to the limitation of motion.  The examiner found that the Veteran had moderate limitation of his right ankle.  The Veteran had tenderness over the anterolateral ankle ligaments.  The Veteran had full strength of the right ankle with no ankylosis.  The examiner found that the Veteran did not have instability or dislocation of the right ankle upon examination.  The Veteran did not use an assistive device.  The examiner determined that the right ankle disorder did not impact the Veteran's current employment status.  An X-ray taken at the examination revealed no radiographic evidence of any bony or soft tissue pathology.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right ankle disorder.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5271.  Under DCs 5003 and 5010, the Veteran is not entitled to a higher 20 percent disability rating, since his right ankle is compensable under the appropriate limitation of motion code (here, DC 5271).  Under DC 5271, the Veteran is not entitled to a 20 percent disability rating because the Board finds that his right ankle disorder has not been manifested by marked limitation of motion during the appeal period.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5271.  The Board notes that the Veteran had normal ranges of motion of his right ankle at the November 2007 VA examination, even with consideration of his pain and weakness.  At the May 2014 VA examination, the Veteran had normal plantar flexion of his right ankle and slightly reduced dorsiflexion of his right ankle, even with consideration of his pain and weakness.  Thus, in applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right ankle disorder.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5271.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the right ankle.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DCs 5003, 5010, and 5271.  38 C.F.R. § 4.71a.  

Specifically, at the November 2007 VA examination, the Veteran denied any flare-ups of the right ankle, but reported mild pain and instability in the right ankle when running.  The examiner found that the Veteran had objective evidence of pain on active motion, as well as tenderness, but no instability of the right ankle.  The examiner determined that the Veteran had objective evidence of pain following repetitive motion.  The Veteran did not have any additional limitations after three repetitions of ranges of motion of the right ankle.  An X-ray taken at the examination revealed mild osteoarthritic changes of the tibia talus joint.  The examiner diagnosed the Veteran with a right ankle sprain with mild osteoarthritis.  The examiner found that the Veteran's right ankle disorder had mild to moderate effects on his usual daily activities.

At the May 2014 VA examination, the Veteran reported weakness and pain of the right ankle, but denied any additional limitation of motion on repeated motion of the right ankle.  The Veteran described flare-ups of the right ankle, in which his pain caused additional limitation of motion.  He stated that during a flare-up, his dorsiflexion was 0-5 degrees and his normal dorsiflexion was 0-15 degrees.  The Veteran denied any weakness, fatigue, or incoordination during a flare-up.  The Veteran denied any functional loss or functional impairment of the joint.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's limitation of motion of the right ankle did not contribute to functional loss.  Following repetitive-use testing, the Veteran did not have any change in his ranges of motion of the right ankle.  The Veteran experienced pain on active, passive, and repetitive motion of the right ankle; however, the examiner determined that the pain did not contribute to functional loss or additional limitation of motion of the right ankle.  The examiner found that the Veteran had pain when the joint was used in weight-bearing or non-weight-bearing, and that this pain contributed to functional loss or additional limitation of ranges of motion.  The examiner determined that the Veteran's pain, weakness, fatigability, or incoordination could significantly limit his functional ability during a flare-up or when the joint was used repeatedly over a period of time.  In this regard, the examiner estimated that the Veteran's pain and/or functional loss during a flare-up or when the joint was used repeatedly over a period of time would be to 30 degrees of plantar flexion (normal is 45 degrees) and to 5 degrees of dorsiflexion (normal is 20 degrees).  The examiner concluded that the Veteran did not have any functional loss (not associated with limitation of motion) during a flare-up or when the joint was in use repeatedly over a period of time.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the right ankle on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Here, the Veteran had normal ranges of motion at the November 2007 VA examination, even with consideration of his pain, weakness, and repetitive motion.  He denied any flare-ups at the November 2007 VA examination.  At the May 2014 VA examination, the Veteran speculated what he believed his ranges of motion of the right ankle were before and during a flare-up.  However, the Veteran is not competent to make this determination, as this specific issue falls outside the realm of common knowledge of a layperson and the Veteran has not demonstrated that he has the medical expertise to make this determination.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  Instead, the VA examiner estimated that the Veteran's plantar flexion would be to 30 degrees (normal is 45 degrees) and to 5 degrees of dorsiflexion (normal is 20 degrees) during a flare-up.  The VA examiner's estimates are considered to be competent and credible, since the examiner has the medical expertise to provide these determinations.  In considering the Veteran's normal to mild ranges of motion when not experiencing a flare-up of his right ankle and these estimates for when the Veteran is experiencing a flare-up, the Board finds that the Veteran's right ankle disorder is best manifested by moderate limitation of motion.  In support of the Board's finding, the May 2014 VA examiner also determined that the Veteran's right ankle disorder was manifested by moderate limitation of motion.

Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the right ankle to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the right ankle based on additional functional limitation following repetitive use or flare-ups of the joint.

The Board has considered the application of the remaining diagnostic codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's right ankle disorder, but finds none are raised by the medical evidence.  DC 5270 is not applicable because the Veteran's right ankle is not ankylosed.  The November 2007 and May 2014 VA examiners determined that the Veteran's right ankle was not ankylosed, and the remaining medical evidence does not provide contrary evidence.  38 C.F.R. § 4.71a.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected right ankle disorder at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's right ankle disorder fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the right ankle with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to exercise or walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the right ankle were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the November 2007 VA examination, the Veteran reported that he had been laid off from his job and was searching for a new job.  He did not allege that he was currently unemployed due to his right ankle disorder.  In his July 2009 Substantive Appeal, the Veteran argued that his right ankle disorder impacted his work, but again did not allege that his service-connected right ankle disorder resulted in unemployment.  At the May 2014 VA examination, the VA examiner determined that the Veteran's right ankle disorder did not impact his employment.  Therefore, the Board finds that consideration of a TDIU is not warranted. 


ORDER

The claim of entitlement to service connection for onychomycosis of the right toenail
 is denied. 
 
The claim of entitlement to service connection for a right knee disorder is denied. 
 
The claim of entitlement to an initial disability rating in excess of 10 percent for right ankle sprain with osteoarthritis is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


